Citation Nr: 1545113	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for left knee arthritis. 
 
2. Entitlement to an increased rating in excess of 10 percent for left knee instability.
 
3. Entitlement to an increased rating in excess of 20 percent for right knee arthritis.
 
4. Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L5-S1 and L3-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied the claims listed above. The Houston, Texas, RO now maintains jurisdiction in this claim.

The Veteran provided testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2012. A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Through the appropriate channels, attempt to obtain any annual leave reports, including sick and FMLA leave reports, from the United States Postal Service for the Veteran from the years 2005 through the present. If those records cannot be obtained and further requests for those documents would be futile, such should be noted in a memorandum of unavailability that should be associated with the claims file; the Veteran should be so notified so he can further pursue those records on his own behalf.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's knee and lumbar spine disabilities. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records, to specifically include any records regarding the Veteran's 1998 surgery to repair a right meniscus tear. 

3. After any further development deemed necessary, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a Supplemental Statement of the Case, and allow the appropriate response time before the matter is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




